DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A (claims 1-5) in the reply filed on 01/19/2021 is acknowledged. Claim 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bent (US 3,807,745).
Regarding claims 1 and 2, Bent discloses a chuck for use with a power driver having a rotatable drive spindle 12, the chuck comprising: a plurality of jaws 15, each jaw including jaw teeth 27; a body 10, wherein the plurality of jaws are configured to rotate with the body about a center axis of the chuck; a sleeve 20; a nut 25 having nut teeth 26, the nut teeth being operably coupled with at least some of the jaw teeth in a helically threaded coupling; and a clamping assembly 28, 36 comprising a clamping member 28 that operably couples the sleeve to the nut, the clamping assembly being configured to transition the chuck between a rapid jaw adjustment mode and a clamping mode; wherein, in the rapid jaw adjustment mode (col. 2 lines 50-58), the sleeve is configured to rotate the clamping member with the nut to cause rotational movement of the nut relative to the jaws and the body, which causes translational movement of the jaws relative to the body; wherein, in the clamping mode, the nut is rotationally fixed with the jaws and the clamping member rotates relative to the nut to cause the nut to move axially relative to the center axis which causes the jaws to translate relative to the body. (col. 2 lines 59 –col. 3 line 10. Figures 1-6) It is also noted that Bent teaches the clamping assembly 28, 36 is configured to transition the chuck between the rapid jaw adjustment mode and the clamping mode in response to a torque required to turn the sleeve exceeding a threshold torque (determined by the force to overcome the biasing force of the Belleville washers 42 to move the nut in an axial direction).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHWEN-WEI SU/Examiner, Art Unit 3722